Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Informalities
Claim(s) 6 is/are objected to because of the following informalities:
“system of claim 1."
Appropriate correction is required.

Claim(s) 16 is/are objected to because of the following informalities:
“system of claim 10."
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11182237B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1, 10 of US11182237B1 (reference patent) has each element of claim(s) 1, 11 of the examined application. The claim language in the reference patent is narrower than the claim language in the examined application. Therefore the patent claim anticipates the application claim.  

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1, 11, 17, and would be allowable if rewritten to overcome the objection(s)/rejection(s) under informalities, double patenting.

The following is an examiner’s statement of reasons:
This is a CON of U.S. Patent No. 11182237B1. The elements of independent claim(s) 1, 11, 17 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20190012228 A1 (par 49; fig 3), US20190205198A1 (par 45), US 20080103542 A1 (par 28) do/does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “determining, by the processing device, whether the first operation execution time satisfies a condition that is based on a second operation execution time, wherein the second operation execution time is indicative of lack of defect in at least a second data unit of the memory device; and responsive to determining that the first operation execution time satisfies the condition that is based on the second operation execution time, initiating, by the processing device, a defect scan operation of at least a subset of pages of the first data unit.”
As in claim 11, “determining whether the first operation time satisfies a condition that is based on a second program time, wherein the second program time is indicative of lack of defect in at least a second data unit of the memory device; responsive to determining that the first operation time satisfies the condition that is based on the second program time, assigning the page to a list of scan candidate pages; and initiating a defect scan operation of at least a subset of pages of the first data unit based on the list of scan candidate pages.”
As in claim 17, “determining whether the first operation execution time satisfies a condition that is based on a second operation execution time, wherein the second operation execution time is indicative of lack of defect in at least a second data unit of the memory device; and responsive to determining that the first operation execution time satisfies the condition that is based on the second operation execution time, initiating a defect scan operation of at least a subset of pages of the first data unit.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113